DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
This office action is in response to the amendment filed on 02/16/2022.  Claims 40-42, 44-54, 56-62 are now pending with claims 40-42, 44, 45, 48, 51-54, 57, 58, 60, 61 have been amended and claim 62 added new.                    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 40-42, 44-51, 59-62 which are now renumbered as claims 1-15 are allowable over the prior art of record, because none of the prior art of record teaches or fairly the limitations of that, wherein for the at least one host display and each associated display of the plurality of associated displays having different resolutions, the smallest sharing areas define image content that is shared to the image area of every display in 1:1 resolution, in the environment of claim 40.  Also, see Applicants’ remarks filed 2/16/2022 for reason of allowance.                              
Claims 52-54, 56-58 which are now renumbered as claims 16-21 are allowable over the prior art of record, because none of the prior art of record teaches or fairly the limitations of that, wherein for the at least one host display and each associated display of the plurality of associated displays having different resolutions, the smallest sharing areas define image content that is shared to the image area of every display in 1:1 resolution, in the environment of claim 52.  Also, see Applicants’ remarks filed 2/16/2022 for reason of allowance.            
                                                     
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                
							/FRED TZENG/                                                                                                  Primary Examiner, Art Unit 2625                 
                                                                                     
FFT
May 18, 2022